Per Curiam.

R. C. 2721.12 provides:
“When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration. ***In any proceeding which involves the validity of a municipal ordinance or franchise, the municipal corporation shall be made a party***, and if any* * * ordinance* **is alleged to be unconstitutional, the attorney general shall also be served with a copy of the proceeding and shall be heard.” (Emphasis added.)
In Malloy v. Westlake (1977), 52 Ohio St. 2d 103, this court held, in the syllabus, that “[failure to serve the Attorney General under R. C. 2721.12 with a copy of the proceeding in a declaratory judgment action which challenges the constitutionality of an ordinance precludes a Court of Common Pleas from rendering declaratory relief in that action.”
In this cause, the Attorney General was not made a party to the action in the Court of Common Pleas, in compliance with the provisions of R. C. 2721.12.
Accordingly, on authority of Malloy v. Westlake, supra, the judgment of the Court of Appeals is reversed and the cause is dismissed.

Judgment reversed and cause dismissed.

Celebrezze, C. J., W. Brown, Dowd, Sweeney, Locher and Holmes, JJ., concur.